Before You Invest Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks. You can find the Fund’s prospectus and other information about the Fund, including its statement of additional information (SAI) and most recent reports to shareholders, online at www.beckervaluefunds.com. You can also get this information at no cost by calling (800) 551-3998 or by sending a written request to Becker Value Equity Fund, c/o Huntington Asset Services, Inc., P.O Box 6110, Indianapolis, Indiana, 46206. This Summary Pro­spectus incorporates by reference the Fund’s entire prospectus and SAI, each dated February 28, 2011. Investment Objective The investment objective of the Becker Value Equity Fund (the “Fund”) is long-term capital appreciation. Principal Investment Strategy The Fund employs a value strategy and invests primarily in common and preferred stock whose market prices do not reflect their true values as determined by the Fund’s advisor, Becker Capital Management, Inc. The advisor utilizes a bottom-up approach to stock selection, focusing on company fundamentals. The advisor seeks to buy good companies that are attractively priced. The advisor typically invests in companies with sound fundamentals that the advisor believes are undervalued and trade at low price-to-earnings (“P/E”) ratios, yet the advisor does not invest exclusively in companies with low P/E ratios. When opportunities exist, the advisor will complement these companies with fundamentally sound, normally higher P/E stocks that are temporarily trading at attractive prices. The Fund will generally select stocks of companies with market capitalizations exceeding $1.5 billion, although the Fund can invest in securities of any market capitalization that present opportunities for value. Under normal circumstances, the Fund will invest at least 80% of its assets in equity securities. This investment policy may not be changed without at least 60 days prior written notice to shareholders. Equity secu­rities in which the Fund may invest include common stock and common stock equivalents (such as rights, warrants and convertible securities), exchange-traded funds (“ETFs”) that invest primarily in equity securities, preferred stock, and equity real estate investment trusts (“REITs”). The Fund may also invest in foreign securities through American Depositary Receipts (“ADRs”), which are receipts typically issued by a U.S. bank or trust company evidencing ownership of the underlying securities issued by a foreign company. The Fund may invest up to 20% of its net assets in convertible debt, money market funds, investment grade short-term money market instruments including U.S. government and agency securities, other fixed income securities, commercial paper, certificates of deposit, repurchase agreements, and other cash equivalents. By keeping some cash or cash equivalents, the Fund may be able to avoid realizing gains and losses from selling stocks when there are shareholder redemp­tions. However, the Fund may have difficulty meeting its investment objective when holding a significant cash position. Fees and Expenses of the Fund Shareholder Fees (fees paid directly from your investment) Retail Inst. Redemption Fee (as a percentage of the amount redeemed within 30 days of purchase) % % Annual Operating Expenses Management Fee1 % % Distribution (12b-1) NONE NONE Other Expenses %2 %3 Acquired Fund Fees and Expenses % % Total Annual Fund Operating Expenses % % Fee Waiver/Expense Reimbursement4 %) %) Total Annual Fund Operating Expenses % % (After Fee Waiver/Expense Reimbursement) 1 Restated to reflect the current management fee rate. 2 Includes fees paid pursuant to an Administration Plan adopted by the Fund with respect to the Retail Class. 3 Estimated for the first year of operations. 4 Effective August 23, 2011, the Fund’s Advisor contractually has agreed to waive its management fee and/or reimburse expenses so that total annual Fund operating expenses for each class (excluding brokerage fees and commissions; fees paid pursuant to the Administrative Services Plan (Retail Class only); borrowing costs, such as (a) interest and (b) dividend expenses on securities sold short; taxes; any 12b-1 fees, any indirect expenses, such as expenses incurred by other investment companies in which the Fund may invest; and extraordinary litigation expenses) do not exceed 0.68% of the Fund’s average daily net assets through February 28, 2013, subject to the Advisor’s right to recoup reimbursements on a rolling three-year basis so long as the reimbursement would not exceed the 0.68% expense cap. This expense cap may not be terminated prior to this date except by the Board of Trustees. Expense Example This Example is intended to help you compare the cost of invest­ing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your invest­ment has a 5% return each year and that the Fund’s operating expenses remain the same. Only the 1 year number shown below reflects the Advisor’s agreement to waive fees and/or reimburse Fund expenses. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Retail Class $
